Exhibit 10.3

LAYNE CHRISTENSEN COMPANY

DIVISION INCENTIVE COMPENSATION PLAN

EFFECTIVE FEBRUARY 1, 2014

 

 

 

SECTION I. Definitions.

In addition to the terms defined elsewhere throughout this Plan (as defined in
Section II below), the following terms shall have the following meanings:

“Committee” shall mean the administrative committee of this Plan (as defined in
Section III below).

“Company” shall mean Layne Christensen Company and its subsidiaries.

“Divisions” shall mean the Water Resource, Minerals, GEO, Energy Services, Heavy
Civil and Inliner Divisions.

“Pool” shall mean the bonus pool established for each Division for each fiscal
year.

SECTION II. Purpose of the Plan.

The Company desires to effect a program of making awards as soon as practicable
after the end of each fiscal year, as provided below, to certain employees of
the Divisions who during such fiscal year, in the judgment of the Committee,
have significantly contributed to the achievement of certain objectives in
promoting the best interests and profitable operation of the employee’s Division
and the Layne Christensen Company.

This program shall be known as the “Layne Christensen Company Division Incentive
Compensation Plan” (hereinafter referred to as the “Plan”). This Plan supersedes
any prior divisional incentive compensation plans.

SECTION III. Administration.

The Plan shall be administered by the Committee. The Committee shall consist of
at least three persons appointed by the Board of Directors of the Company.
Except as otherwise permitted by the Board of Directors of the Company, during
the one-year period prior to the commencement of service of a Committee member
on the Committee, such member shall not have participated in, and while serving
and for one year after serving on the Committee, such member shall not be
eligible for participation in, the Plan.

The Committee shall have full power, in its sole discretion, to interpret,
construe and administer the Plan and adopt rules and regulations relating to the
Plan.

Decisions made by the Committee in good faith and in the exercise of its powers
and duties hereunder shall be binding upon all parties concerned. No member of
the Committee shall be liable to anyone for any action taken or decision made in
good faith pursuant to the power or discretion vested in such person under the
Plan.

SECTION IV. Participation.

All salaried exempt and administrative non-union employees of the Divisions
(other than those employees participating in the Layne Christensen Company
Executive Short Term Incentive Plan) shall be eligible for participation in the
Plan (and shall hereinafter be referred to as “Participants”).



--------------------------------------------------------------------------------

In addition to the Participants and at the discretion of the Committee, a
portion of the Pool may be set aside for payment to employees of the Divisions
who do not participate in any other Company bonus or incentive program.

SECTION V. Selection of Targets.

As soon as practical after the commencement of each fiscal year, the Board will
establish one or more performance targets (the “Company Target”) for the
Company, and the Company shall establish one or more performance targets for
each Division and Participant (the “Division Targets”). The Company Target and
the Division Targets shall be weighted as follows:

 

7 Levels

   Target Bonus
as % of Salary     Consolidated
Performance     Division
Performance     Individual
Performance  

3d – Division VPs and GMs

     40.0 %      20 %      60 %      20 % 

4d – Division Directors

     25.0 %      20 %      50 %      30 % 

5d – Division Sr. Managers

     15.0 %      20 %      50 %      30 % 

6d – Division Managers

     12.5 %      20 %      50 %      30 % 

7d – Supervisors

     10.0 %      20 %      40 %      40 % 

8d – Division Exempt

     7.5 %      20 %      40 %      40 % 

9d – Division Administrative & Non-Exempt (non-Union)

     5 %      20 %      40 %      40 % 

SECTION VI. Generation of Division Bonus Pools.

During each fiscal year, a Pool shall be established for each Division in an
amount equal to the total incentive compensation that would be payable based on
the chart included in Section V above if the Company Targets and the Division
Targets were achieved. Except where the Company has experienced or is
experiencing extraordinary adverse circumstances (as determined by the Company
in its discretion), the Pool shall be equally funded based on achievement of the
Company Targets and the Division Targets. Should only the Company Targets or the
Division Targets (but not both) be achieved, the Pool shall be funded at a fifty
percent (50%) level. Should neither the Company Targets nor the Division Targets
be achieved, the Pool will not be funded.

SECTION VII. Determination of Amount of Award.

The amount of incentive award to be granted from the Division Pool to a
Participant shall be determined by the Committee with input from Division
management. The amount of the individual awards shall be discretionary and in
the sole judgment of the Committee, based upon the Participant’s performance for
the fiscal year in which the incentive award is based, provided, however, that
the amount of any cash incentive award shall not exceed: (i) 100% of the
Participant’s annual regular salary for Participants included in Levels 3d and
4d (as set forth in Section V above), (ii) 75% of the Participant’s annual
regular salary for Participants included levels 5d and 6d, (iii) 50% of the
Participant’s annual regular salary for Participants included levels 7d and 8d
and (iv) 25% of the Participant’s annual regular salary for Participants
included in level 9d. The term “annual regular salary” shall mean the annual
regular salary of the Participant as of the first day of such fiscal year.

 

2



--------------------------------------------------------------------------------

SECTION VIII. Type of Award.

The incentive compensation award will be paid in cash or, as permitted under the
Company’s 2006 Equity Incentive Plan, in shares of restricted or unrestricted
common stock of the Company, or a combination of any of the foregoing as
determined by the Board of Directors of the Company or the Compensation
Committee thereof. To the extent such award is payable in stock, the Participant
shall receive the Company’s common stock, par value $.01 per share.

SECTION IX. Termination of Employment.

In the event a Participant voluntarily terminates his or her employment with the
Company at any time prior to the close of the fiscal year, the Participant will
not be eligible for any award otherwise payable for the fiscal year.

In the event a Participant is involuntarily terminated (without cause) prior to
the close of the fiscal year, the Participant will be considered for receipt of
the award he or she would have otherwise received (as determined by the
Committee in its sole discretion) and, if awarded, prorated to reflect the
length of the Participant’s service during the relevant fiscal year. The
Committee will take into consideration the circumstances of the termination in
determining the propriety and amount of the award. The Company’s payment of
severance or post-employment salary support to a Participant will not be
considered part of the Participant’s annual regular salary for purposes of the
Plan.

SECTION X. Miscellaneous.

There shall be deducted from each cash payment made under the Plan the amount of
any tax required by any governmental authority to be withheld by the Company
with respect to such payment. A Participant receiving stock hereunder shall have
deducted by the Company from the award the amount of any taxes which the Company
is required by any governmental authority to withhold with respect to such stock
prior to calculation of the number of shares of stock to be awarded.

Nothing in the Plan shall be construed to give any person any benefit, right or
interest except as expressly provided herein, and nothing in the Plan shall be
construed as establishing any right of continued employment by the Company.

A Participant’s rights and interests under the Plan may not be assigned or
transferred. In the case of a Participant’s death prior to payment of a
Participant’s award, payment in an amount equal to what the Participant would
have otherwise received had he or she been employed on the last day of the
fiscal year (as determined by the Committee in its sole discretion), prorated to
reflect the length of the Participant’s service during the relevant fiscal year,
shall be made to the personal representatives of the Participant’s estate or
such other person or persons as the Committee deems appropriate.

The Board of Directors of the Company, or the Compensation Committee thereof,
may discontinue the Plan, in whole or in part, at any time, or may, from time to
time, amend the Plan in any respect that such Board (or Committee) may deem
advisable. In the event the Plan is terminated, no further payments will be made
under the Plan.

SECTION XI. Effective Date.

The Plan, as amended, shall be effective as of February 1, 2014.

 

3